   Case: 1:20-cv-03131 Document #: 67 Filed: 09/14/20 Page 1 of 4 PageID #:2751




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

VOLKSWAGEN GROUP OF AMERICA, INC.,           )
                                             )
             Plaintiff,                      )
                                             )      20 C 3131
             v.                              )
                                             )
BRANDCAR STORE, ET AL.,                      )      Judge Thomas M. Durkin
                                             )
             Defendants.                     )

                                      ORDER

      In this case brought under the Lanham Act, Plaintiff Volkswagen Group of

America, Inc. (“Plaintiff”) alleges that China-based AliExpress online marketplace

operators CARLitek CARLitek VIP Store, Enjoynight Autoparts Store, racbox

worklight store, SAHANAK Factory Direct Store, and YaLa VIP Store (the “Moving

Defendants”), among other defendants, offered for sale, sold and shipped products

using counterfeit versions of Plaintiff’s trademarks. The Moving Defendants seek

dismissal for improper service of process, R. 48. For the reasons that follow, that

motion is denied.

                                    Statement

      A motion to dismiss based on invalid service of process is brought pursuant to

Federal Rule of Civil Procedure 12(b)(5). Plaintiff bears the burden of proving

effective service. Cardenas v. City of Chicago, 646 F.3d 1001, 1005 (7th Cir. 2011).

Rule 4(h)(2) allows service of process on a corporation outside the United States as

prescribed by Rule 4(f). Of relevance here, Rule 4(f)(1) provides that service may be
   Case: 1:20-cv-03131 Document #: 67 Filed: 09/14/20 Page 2 of 4 PageID #:2752




accomplished “by any internationally agreed means of service that is reasonably

calculated to give notice, such as those authorized by the Hague Convention,” and

Rule 4(f)(3) allows service “by other means not prohibited by international agreement,

as the court orders.”

      The Moving Defendants argue that service by email instead of under Rule

4(f)(1) according to the Hague Convention was improper. The primary method for

service under the Hague Convention is via a receiving country’s “central authority.”

And the Moving Defendants make much of the fact that Plaintiff made no attempt to

serve them in this way.

      But on June 1, 2020, this Court ordered electronic service of process under Rule

4(f)(3), pursuant to which Plaintiff was to (and did) electronically publish a link to

the amended complaint and other relevant documents on a website, and send an

email to the Moving Defendants that included a link to the same website. R. 25. This

was enough.

      As this Court has held in other cases, a plaintiff need not comply with or

attempt service under the Hague Convention before seeking an order for alternative

service under Rule 4(f)(3). See Monco v. Zoltek Corp., 2018 WL 3190817, at *4 (N.D.

Ill. Apr. 24, 2018); see also Strabala v. Zhang, 318 F.R.D. 81, 115 (N.D. Ill. 2016).

Plenty of other courts in this District and otherwise agree. See Flava Works, Inc. v.

Does 1-26, 2013 WL 1751468, *7 (N.D. Ill. Apr. 19, 2013) (“in the absence of a directive

from the [Seventh Circuit], the court finds that Rule 4(f) does not indicate a

preference for any method of service”); see also Gianni Versace, S.P.A v. Yong Peng,




                                           2
   Case: 1:20-cv-03131 Document #: 67 Filed: 09/14/20 Page 3 of 4 PageID #:2753




et al., No. 18 C 5385, R. 70 (N.D. Ill. Feb. 27, 2019) (plaintiff need not attempt service

via the Chinese Ministry of Justice before effectuating service by email under Rule

4(f)(3)); Bazarian Int’l Fin. Assocs., LLC v. Desarrollos Aerohotelco, C.A., 168 F. Supp.

3d 1, 16 (D.D.C. 2016) (plaintiff “not required to first demonstrate a minimum

threshold effort to serve Defendants via . . . the Hague Convention”); Rio Properties,

Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1015 (9th Cir. 2015) (“court-directed service

under Rule 4(f)(3) is as favored as service available under Rule 4(f)(1) or Rule 4(f)(2)”).

       Indeed, “the task of determining when the particularities and necessities of a

given case require alternate service . . . under Rule 4(f)(3)” is committed “to the sound

discretion of the district court.” Rio Props., Inc., 284 F.3d at 1016. This Court

exercised that discretion in granting Plaintiff’s motion, and continues to believe it

was appropriate to do so due to the nature of Defendants’ e-commerce businesses and

unknown physical addresses; the need for speed in obtaining injunctive relief; and

the likely delay in serving the Moving Defendants through the Chinese Central

Authority during the COVID-19 pandemic.

       And despite their arguments to the contrary, nor does this Court find email

service of the China-based Moving Defendants to be improper. Indeed, this Court has

allowed precisely such service in the past. See Strabala v. Zhang, 318 F.R.D. 81 (N.D.

Ill. 2016). Other courts in this District have also. See Gianni Versace, S.P.A v. Yong

Peng, et al., No. 18 C 5385, R. 70 at 2 (“Moreover, email service of [a China-based]

online business defendant is warranted when the defendant has no readily

discoverable physical address, conducts business over the Internet, and uses email




                                            3
   Case: 1:20-cv-03131 Document #: 67 Filed: 09/14/20 Page 4 of 4 PageID #:2754




regularly in contacting customers.”) (citing Rio Props., Inc., 284 F.3d at 1017–18); see

also MacLean-Fogg Co. v. Ningbo Fastlink Equip. Co. Ltd., 2008 WL 5100414 (N.D.

Ill. Dec. 1, 2008); Spin Master Ltd. et al. v. The P’ships. and Uninc. Assocs. Identified

on Schedule “A”, No. 20 C 628, R. 45 (N.D. Ill. Mar. 5, 2020).

      Finally, service via email comports with constitutional notions of due process,

as it was reasonably calculated under all the circumstances to apprise the Moving

Defendants of this action, and did in fact do so. And while the Court can find no

prejudice to the Moving Defendants in allowing service via email, as explained, the

potential prejudice to Plaintiff in requiring service through the Hague Convention

may be immense. Accordingly, the motion to dismiss, R. 48, is denied.

                                               ENTERED:




                                               _____________________
                                               Honorable Thomas M. Durkin
                                               United States District Judge

Dated: September 14, 2020




                                           4
